Allowance
This action is responsive to the following communication: Amendment filed on 2/07/2022.  
The Amendment filed on 2/07/2022 is entered. 
Claims 1-20 are pending.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
multimedia file comprising at least two images and at least one audio object, wherein the at least two images identify a direction from which the at least one audio object originates; causing a visual indicator associated with the at least one audio object to be provided, wherein the visual indicator is configured to be controlled; processing the at least one audio object in dependence upon a determined setting of the visual indicator to adjust audibility of the at least one audio object while maintaining the direction from which the at least one audio object originates; forming a modified multimedia file based on the processed at least one audio object; and causing the modified multimedia file to be outputted, the modified multimedia file comprising the at least two images and the processed at least one audio object.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179